COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 AARON CRAIG HINMAN,                           §              No. 08-16-00226-CR

                      Appellant,               §                Appeal from the

 v.                                            §               112th District Court

 THE STATE OF TEXAS,                           §             of Pecos County, Texas

                      State.                   §             (TC# P-3601-112-CR)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 4, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Don Payne, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 4, 2017.

       IT IS SO ORDERED this 5th day of April, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.